TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00133-CR
                                      NO. 03-15-00134-CR
                                      NO. 03-15-00135-CR



                                  Jerry Alexander, Appellant

                                                v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
            NOS. D-1-DC-12-201699; D-1-DC-13-201876 & D-1-DC-13-206187
               HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellant Jerry Alexander seeks to appeal three judgments of conviction entered

on January 30, 2015, for possession of a controlled substance. See Tex. Health & Safety Code

§ 481.115(c), (d). In each cause, the trial court has certified that Alexander has waived the right

to appeal. Accordingly, we dismiss the appeals for want of jurisdiction. See Tex. R. App.

P. 25.1(a)(2), (d).



                                             __________________________________________

                                             Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Jurisdiction

Filed: April 3, 2015

Do Not Publish